Citation Nr: 1632604	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before a Decision Review Officer (DRO) in June 2013 and before the Board in April 2016.  Hearing transcripts are of record.

The Veteran filed a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability in a May 2016 statement.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board. Id.   The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The totality of the evidence shows Veteran's PTSD resulted in occupational and social deficiencies in most areas, such as work, school, family relations, judgement and thinking but did not result in total occupational and social impairment with symptoms.





CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See March 2010 VA correspondence, and the June 2013 DRO and the April 2016 Board hearing transcripts.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

At his Board hearing, the Veteran indicated that the symptoms of his PTSD had increased in severity since his 2012 VA examination.  However, he also stated that the evidence received since that time, and in particular a 2013 independent examination report, accurately depicted the current severity of his PTSD.  The Veteran, through his, attorney has explicitly stated that a new VA examination is not needed.  She asked that a decision be made based on the evidence already of record.  For these reasons, the Board finds there is no basis to Remand for a new examination.

There is likewise no need to Remand for new VA treatment records or to have records recently uploaded to VBMS considered by the AOJ.  This decision is increasing the rating assigned for his PTSD from 50 to 70 percent, which is based substantially on the evidence that has existed since 2013.  The Veteran, through his attorney, has stated that the symptoms of his PTSD are essentially the same now as they were in 2013.  She stated that the Board should rely on the findings of the 2013 examination and not remand for a new examination.  By the same token, there would be no reason to Remand for updated treatment records as they too would reflect symptomatology similar to that shown in 2013.  Further, to the extent that the Veteran has expressed a desire to avoid a Remand of his claim, the Board will accept this statement as a tacit waiver of the newly added records, which only echo the findings made in 2013 examination report.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).




Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  


A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

A November 2009 VA treatment notation described startle responses, constant vigilance, and flashbacks which affect the Veteran's sleep.  An August 2010 treatment notation described the Veteran was suffering from symptoms such as daily nightmares, arousals, sweats, irritability, social isolation, rage and hypervigilance.  The Veteran reported a depressed mood with no suicidal ideations.  However, he indicated several years prior he did try to provoke someone so they would retaliate and kill him, but the person did not respond to the provocation.

A March 2010 Psychiatric Assessment documented periodic depression and panic attacks.  Poor sleep, flashbacks, social isolation and increased startle response were all documented as the Veteran's PTSD symptoms.  The Veteran described himself as "always defensive" and has a hard time controlling himself when provoked.  PTSD was diagnosed and medication was prescribed for the Veteran.  

A VA examination was performed in September 2010.  He reported continuing to work and not missing any time due to his PTSD other than for appointments.  However, he did report being irritable with one particular co-worker because he "makes a lot of noises and snaps at him a lot".  The Veteran indicated he wanted to hurt him sometimes but tries to walk away and avoid him.  He also reported some concentration problems which has caused mistakes on the job and slowed him down.  

Regarding his relationship with others, he reported a rocky marriage due to his irritability and withdrawal.  He also reported a good relationship with his one daughter but not the other.  He loves his granddaughter but cannot tolerate her noise level.  He indicated he had two causal friends and a brother who he sees a few times a month.  He stopped playing golf but reads his bible, cuts grass, goes to church about once a month and watches television.  He denied suicidal or homicidal ideations but his memory was moderately to severely impaired for immediate information.

Overall, the examiner found the Veteran was exhibiting moderate to considerable symptoms associated with PTSD, including daily intrusive thoughts of his trauma, nightmares, flashbacks and physiological reactivity to loud noises or crying children.  He avoided crowds and was constricted and anxious.  His sleep was limited to 4 to 5 hours a night and he is irritable with concentration problems and exaggerated startle reaction to loud noises.  He also reported depression with low energy.  A GAF score of 53 was assigned.

A December 2010 VA treatment notation documented the Veteran's increased irritability, particularly with a coworker who continually drops things to trigger the Veteran's startle response.  A February 2011 VA treatment notation denied suicidal ideations.  It was noted that the Veteran had a good relationship with friends and family was reported along with a history of coping with stress adequately.  VA treatment records dated February 2011 through May 2011 indicated the Veteran attended group therapy.  He reported a depressed and anxious mood but showed positive response to support of others in the group.  The notations indicate the Veteran was using prayer and meditation to cope with his symptoms.

Another VA examination was performed in September 2012.  The examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner further indicated the Veteran has variable periods of depressed mood, decreased energy, decreased appetite (with stable weight) and feelings of hopeless but no history of suicide attempts or panic attacks.  The Veteran reported experiencing nightmares 4 to 5 times per week with an average of 3 to 4 hours of sleep per night.  He also reported intrusive thoughts, avoidance behavior, hypervigilance, flashbacks and exaggerated startle.  Socially, the Veteran reported feeling detached from others.  He reported problems with his granddaughter at a recent visit.  He could feel himself having issues with anger and irritability.  He even hit a friend with a golf club during a game of golf recently.  His social issues also impact his ability to get along with others at work.  

The Veteran is currently married and lives at home with his wife and one grown daughter.  He has two other children that live in different states.  While he reports difficulties getting along with others at work, he is employed full time.  He also indicated he has one or two close friends outside of his family and did have friends in his therapy group but stopped attending.

On examination, the examiner found the Veteran exhibited PTSD symptoms such as depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Overall, the examiner opined the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.  The examiner also noted the Veteran's symptoms had not significantly increased as his prior GAF scores of 53 at the September 2010 VA examination and more recent June and August 2012 treatment notations provided a GAF score of 56.

The Veteran's claims file was not available for review at the time of the September 2012 VA examination so an addendum was provided.  The February 2013 addendum indicated that based upon a review of the claims file, no changes were required to the September 2012 examination. 

At the June 2013 DRO hearing, the Veteran testified to having continuing nightmares at least five times a week.  He also indicated his PTSD medication has been changed often because "it will work for a while and then stop".  He believes the medication interrupts his ability to sleep soundly, as he has the nightmares and also hears sounds that makes him feel like he is back in Iraq.  He checks everything around the house to make sure everything is locked and secure.  Further, the Veteran testified that his PTSD symptoms have caused problems with his relationship.  In his marriage, his wife stays in one room while he stays in another room pretty much.  He testified his wife treats him like a child, giving him reminders such as making sure he is clean.  The Veteran also testified to constant problems at work.  For instance, he will get startled often with loud noises and have issues with his co-workers and supervisors.  

The Veteran also testified to drowsiness, some of which is caused by the medications he is taking.  Sometimes he will be driving and not recall passing certain places or things, which make him feel like he is driving asleep.  Socially, he testified to trying to play golf but having an incident where he hit a person with a golf club after he called him crazy.  It is hard for the Veteran to control his nerves and anger.  He also testified to loving his granddaughter very much but being unable to be in a room with her for more than a few minutes because she is so loud and active.  Despite loving his family and wanting to spend time with them, it is easier for him to be by himself.

An August 2013 Mental Status Examination, performed by Dr. J.A., diagnosed the Veteran with chronic PTSD, major depressive disorder, paranoid personality traits and occupational problems.  As a background, the Veteran has been married for over thirty years and has three children.  He describes his marriage as "rocky and alright".  They continue to live together in their home.  On examination, the Veteran's attitude was guarded and tentative, his concentration was fair, attention span was short, psychomotor activity was normal and speech patterns were coherent but sparse.  The Veteran reported mood swings and depression when he stopped driving.  He also reported feeling like he was going to kill himself for a long time but made no attempts.  He has such thoughts intermittently now but takes it "day by day".   Anger problems such as road rage as well as homicidal feelings towards others are also present, mentioning wanting to harm his coworker.  On further inquiry he indicated he was not actually planning on doing so.  He also described paranoid attitudes of distrust and has a suspicious attitude towards interpersonal relationships.  In summary, Dr. J.A. opined "the Veteran's internal stress and impairment of activities on and off the job are clearly more than his current 50 percent benefits and should be increased". 

The Veteran also testified at a hearing before the Board in April 2016.  At that time, he reported an increase in his symptomatology as it is a real daily struggle for him to even try to get up and try to get to work.  Regarding his work, he does not get along with others and gets in arguments with co-workers and supervisors.  His last evaluation at work documented his poor performance in the job, his inability to get the work completed and his inability to follow directions.  He further testified that his work environment is detrimental to his health and to others. 

The Veteran further testified he suffers from panic attacks caused by loud noises.  He takes anxiety medication but a side effect of the medication is drowsiness so he is unable to take the medication when he has to work.  He also testified he had an experience when driving to work that he realized he was driving the wrong way.  He had spaced out while he was driving and did not realize it until later.  

Socially, the Veteran testified to difficulties relating to and playing with his granddaughter.  He indicated she is so active and he is unable to handle the activity.  Instead, he can be around her for five to ten minutes but then has to lock her out of the room.  She overwhelms him but he testified he would like to spend time with her.  

The Veteran has been married for roughly thirty-two years.  He testified they pretty much just stay in the house together but live separate lives.  She cooks while he stays in the living room; otherwise she stays in her room.  They have three children together.  The Veteran testified to the fact his children keep their distance from him.  They talk to him sometimes but not habitually.  He also has brothers and sisters he sees sometimes in church but otherwise he does not see them regularly.  Family events such as cook outs or holiday celebrations are hard to attend because he does not like loud noises or crowds of people.

VA psychotherapy notations from January 2016 to April 2016 diagnose the Veteran with moderate to severe chronic PTSD, major depressive disorder and alcohol use disorder in chronic sustained remission for fifteen plus years.  His attention and concentration were focused and his self-control and judgment were fair.  His attitude was documented as suspicious of others and his mood was anxious.  He was not found to be a danger to himself or others.

Despite the fact the Veteran's last examination was in August 2013, the evidence of record, including the Veteran's April 2016 hearing testimony, supports an increased rating of 70 percent for the Veteran's PTSD symptomology.  The evidence describes the Veteran's daily struggle with social interactions as well as work interactions.  As early as January 2005, the medical evidence of record suggests the Veteran had a strained marriage.  The Veteran has continuously suffered from frequent nightmares, hypervigilance, irritability, rage and social isolation.  While the Veteran loves his granddaughter, he has been unable to tolerate being around her do to her noise level and activity.  Additionally, although the Veteran was able to work throughout the period at issue, memory and concentration issues were documented as well as consistent issues with co-workers.  The Veteran consistently reported wanting to hurt one particular co-worker at times.  As such, the Veteran's ability to maintain social relationships is also clearly strained.  While he denied suicidal and homicidal ideations, the record indicates the Veteran reported attempting to provoke someone to retaliate and kill him.  He also reported an incident where he struck his friend with a golf club after the person called him crazy, indicating difficulty in controlling his emotional outbursts.  More recently, the Veteran has also been suffering from panic attacks caused by loud noises and struggling to get out of bed and ready for work.  Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.

For these reasons, the Board finds the symptoms described in the record, including the Veteran's hearing testimony, more closely describes the rating criteria of 70 percent.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  His relationships are clearly strained.  He has distanced relationship with his wife, which he describes as two people living together yet separately.  He also describes difficulty in relating with his children and grandchild as well as  his siblings.  Yet, the fact remains that the Veteran has maintained a marriage for over 30 years.  He describes loving his daughter and engaging with her for limited periods of time.  He says he talks with his children and siblings.  He also reports to attending church on an occasional basis and attending family events such as cookout and holiday celebration.  All of these social relations, albeit strained and far from ideal, belies the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As previously indicated, there is no evidence that the Veteran has total social impairment, as he has been able to maintain some social relationships.  In particular, while strained, the Veteran remained married.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  His only other service connected disability is erectile dysfunction and there has been no evidence or argument that that disorder results in any additional disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 70 percent for service-connected PTSD is granted.




REMAND

As noted above, the Board finds that the record has raised a for a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable. Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

 Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly. 

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West Supp. 2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


